Exhibit 99.1 FIRST ALBANY REPORTS FIRST QUARTER 2007 FINANCIAL RESULTS ALBANY, NEW YORK, May 10, 2007– First Albany Companies Inc. (NASDAQ: FACT) reported its financial results for the first quarter ending March 31, 2007. First Albany’s 2007 first quarter net revenues from continuing operations were $19.8 million, compared to $25.8 million for the first quarter of 2006. Excluding investment gains and losses, net revenues from continuing operations were $19.6 million, a decrease from $32.0 million in the first quarter of 2006. For the first quarter of 2007, the Company reported a loss from continuing operations before income taxes of $4.3 million compared to a loss of $11.9 million a year ago. The Company reported a net loss of $4.5 million, or $0.29 per diluted share, for the first quarter of 2007, compared to a net loss of $12.2 million, or $0.79 per diluted share, for the first quarter of 2006. Business Highlights The Company announced the sale of its Municipal Capital Markets Group to DEPFA BANK plc, for $12 million in cash plus the sale of its municipal bond inventory which is expected to range in value at closing from $150 to $200 million. The deal is expected to close in the third quarter of 2007. The Company hired seven new senior equity research, sales and banking professionals and initiated research coverage in the Advanced Materials sector. FA Technology Ventures invested $0.7 million in a follow-on investment during the first quarter of 2007. Descap completed the first ever cross border Panamanian mortgage securitization in the first quarter. “The sale of Municipal Capital Markets Group will allow us to repay the remainder of our long-term debt and provides us with an incremental $12 million in expansion capital,” said Peter McNierney, President and CEO. “The new hires we have made since the deal was announced are indicative of the areas and scope of the growth potential we see for the firm going forward.” The following table presents the impact of significant items during the period: Three Months Ended March 31 (Dollars in Thousands) 2007 2006 Loss from continuing operations before taxes $ (4,329 ) $ (11,889 ) Employee severance and retention costs 118 1,885 Investment losses (gains) (239 ) 6,143 Office consolidation costs - 677 Debt refinancing costs - 935 $ (4,450 ) $ (2,249 ) The amounts shown as totals in the table above are non-GAAP financial measures. The GAAP financial measures most directly comparable to those totals are the amounts in the table captioned “Loss from continuing operations before taxes.” See the paragraph below captioned “Non-GAAP Financial Measures.” Net Revenues Investment Banking Investment Banking reported net revenue of $7.4 million compared to $11.9 million for the first quarter of 2006, a decrease of 37 percent. ·Equity investment banking net revenue was $2.3 million for the first quarter of 2007, which represented a decrease of 73 percent from the first quarter of 2006. During the quarter the Company acted as a manager on two public offerings, a placement agent on three private transactions, and an advisor on three transactions. ·Fixed Income investment banking net revenue was $5.2 million for the first quarter of 2007, an increase of 45 percent or $1.6 million compared to the first quarter of 2006. The increase was the result of increases from both Descap of $0.3 million due to the Panamanian mortgage securitization and Public Finance of $1.4 million primarily from an increase in underwriting revenues. Institutional Sales & Trading Institutional Sales & Trading net revenue was $12.3 million for the first quarter of 2007 compared to $20.6 million for the first quarter of 2006, a decrease of 40 percent. ·Equity sales & trading net revenue for the first quarter of 2007 was $5.0 million compared to $11.1 million for the first quarter of 2006, a decrease of 55 percent. Continued declines in customer activity for both listed and NASDAQ desks were partially offset by improved trading losses related to market-making activities in both groups. ·
